Title: To James Madison from Valentin de Foronda, 27 January 1807
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. Enero 27. de 1807.

Tengo la honra de poner en noticia de V. S. que la grande nieve qe: ha caído estos días, me ha retardado la satisfaccion de pasar a Washíngton, como lo había determinado, solo para presentar mis respetos a su Exca. el Sr. Presidente y felicitar a V. S. antícípadamente, antes de hacerlo oficialmente a su tiempo, por la acentada eleccion del Pueblo, para Presidente.
A vista de que V. S. no tiene la bondad de contextarme a la carta que tube el honor de escribirle el 31. de Diciembre; por no mortificar la atencion del Gobierno había resuelto no hablar a V. S. de ella en la visita que tendre el honor de hacerle; pues he cumplido por mi parte con las obligaciones que me ímponen el honor y mi Empleo.
V. S. habrá podido notar, que desde que tengo la honra de servir a mi Nacion en calídad de Encargado de Negocios, no me he mezclado en la menor intriga, y que me he ceñido unicamente a ser el Ynterprete de las tranquilas y apacibles ideas de mi Augusto Soberano y como sabía que alagaba à mi Gobierno, al mismo tiempo que satisfacía los impulsos, de mi corazon, le decía en una de mis primeras cartas: "No daré lugar a que Su Exca. el Sr.Presidente me aplíque lo de Bruto:
L’Ambassadeur d’un Roy m’est toujours redoutable
Ce n’est qu’un ennemi sous un titre honorable
Qui vient rempli d’Orgueil, ou de dexterité,
Insulter ou trahir avec impunité.
No, añadia; yo me conduciré de modo, que S. E. lexos de aplicarme lo de Bruto me aplique los versos siguientes:
Les vrais Ambassadeurs, interprets des Lois,
Sans les deshonorer savent servir leurs Rois:"
Sí Cavallero Madison, estos sentencíosos versos, espero me aplicará síempre este Gobierno: asi no me queda sino, Ofrecer á V. S. todos mis respetos y consideraciones, pídíendo á Dios le gue. ms. as.  B. L. M de V. S. su mas atento servidor

Valentin de Foronda

